Citation Nr: 0527885	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The appellant served on active duty from May 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

This matter was last before the Board in October 2004, when 
it reopened the appellant's claim for service connection for 
bilateral hearing loss, but then remanded it to the RO via 
the Appeals Management Center in Washington, D.C. (AMC) for 
the completion of additional development.  The Board is 
satisfied that, to the extent possible, all action requested 
on remand is complete, such that it may now proceed with a 
decision on this matter herein.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical evidence of record indicates that left 
ear hearing loss (sufficient to constitute a disability under 
VA law) was present at the time of the appellant's service 
entry examination, as reflected on his entry examination 
report.

3.  Competent medical evidence of record demonstrates that 
preexisting left ear hearing loss did not undergo an increase 
in disability during active service.

4.  Competent medical evidence of record does not show that 
right ear hearing loss (sufficient to constitute a disability 
under VA law) was present at the time of the appellant's 
service entry examination, nor does the record clearly and 
unmistakably demonstrate that right ear hearing loss 
preexisted the appellant's entry into active service and 
increased in disability during service.


5.  Competent medical evidence of record does not demonstrate 
that right ear hearing loss (sufficient to constitute a 
disability under VA law) developed during active service or 
within a year after service discharge.

6.  Competent medical evidence of record does not 
etiologically relate current right ear hearing loss to active 
service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not applicable to the 
claim for service connection for left ear hearing loss, but 
is applicable to the claim for service connection for right 
ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 70 Fed. 
Reg. 23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].

2.  Right ear sensorineural hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004). 

3.  Left ear hearing loss preexisted service and was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004); Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2003 
letter from the RO and a December 2004 letter from the AMC 
specifically notified the appellant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the appellant and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant  about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
appellant to provide any information or evidence in his 
possession that pertained to his claim.  To that end, the 
November 2004 VCAA letter more accurately advised the 
appellant as to each of the above elements with respect to 
the matters now pending on appeal.

The Board also acknowledges that the November 2004 VCAA 
letter was provided to the appellant after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The November 2004 VCAA 
notice was provided to the appellant pursuant to the Board's 
request.  The appellant was then afforded an opportunity to 
respond, and thereafter, the RO, via the AMC, subsequently 
reviewed the appellant's claim and issued a supplemental 
statement of the case to him in May 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the appellant's service medical 
records are associated with the claims file, as well as a May 
1970 VA audiological examination report and a June 2003 
private audiological examination report and medical opinion 
(provided by the appellant).  

In addition, the appellant was offered an opportunity to 
attend an updated VA examination in order to address the 
specific medical questions presented during this appeal.  VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.103 (2004).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the disability, 
a VA examination must be conducted.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  To that end, the 
appellant was advised that VA examination had been scheduled 
for him in both December 2003, and (after Board remand for 
the same in October 2004) then again in May 2005, but the 
appellant did not report for either of these evaluations.  
The appellant also did not provide good cause for his failure 
to report for either examination.  Therefore, the Board will 
proceed to decide his claim only upon the evidence now of 
record.  38 C.F.R. § 3.655(b) (2004); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

At this time, neither the appellant nor his representative 
have made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim; in 
fact, in August 2003 and November 2004 statements, the 
appellant specifically reported that he had no further 
evidence to provide for his claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2004).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, however, rather than a deterioration 
of the condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Applicable law provides that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, all conducted without the use of hearing aids.  See 
38 C.F.R. § 4.85(a) (2004).      
Additionally, audiometric evaluations that are uninterpreted 
cannot be used in rating a claimant's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).

It is not required that hearing loss, however, be shown in 
service.  The Court has held that, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
In that case, the Court agreed with the VA Secretary's 
suggestion that service connection may be established if: (1) 
the record shows acoustic trauma due to noise exposure in 
service; (2) audiometric test results show an upward trend in 
auditory thresholds; (3) post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385; and (4) competent evidence relates 
current hearing loss disability to active service.  Id. at 
159-160.

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for the weighing of 
medical evidence.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

Analysis of the Claim

With respect to this claim, the Board notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
contentions of the appellant and his representative, the 
service medical records, the May 1970 VA audiological 
examination report, and the June 2003 private audiological 
examination report and medical opinion.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the appellant, however, 
will be addressed and/or summarized where appropriate.  

For the reasons detailed below, the Board holds that 
entitlement to service connection for bilateral hearing loss 
is not warranted by the record, under any potentially 
available basis.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153; 
70 Fed. Reg. 23,027-23,029, effective May 4, 2005, [to be 
codified as amended at 38 C.F.R. § 3.304(b)]; 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385. 

The appellant avers that noise exposure in service, in the 
form of the discharge of grenades, rifles, and machine guns, 
as well as his required presence around loud machinery, led 
to and/or aggravated his bilateral hearing loss.  The Board 
initially notes that the appellant's service record does not 
indicate that he is a combat veteran, but rather, his 
military occupational specialty was listed as that of a 
clerk.  Thus, the Board cannot accept the appellant's lay 
statement as to noise exposure in service from discharged 
weapons as competent and sufficient evidence to indicate that 
he sustained such injury during active service.  See 
38 U.S.C.A. § 1154(b).

Upon audiological testing of the appellant at a March 1968 
pre-induction physical examination, the following pure tone 
thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
35
LEFT
25
35
30
35
50

The appellant was then diagnosed as having "defective 
hearing," although he was still classified as qualified for 
military service.  

Thereafter, upon his discharge from active service in January 
1970, a service department physical examination recorded the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
5
5
25
--
60

The military medical examiner then diagnosed high frequency 
hearing loss of the left ear, and specifically noted that 
this disorder had existed prior to the appellant's entry into 
military service.

Thus, upon his service entry and discharge, the appellant was 
shown to have left ear hearing loss, but normal right ear 
hearing acuity as defined by applicable regulation.  See 38 
C.F.R. § 3.385 (again, defining impaired hearing as a 
disability when there is present auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).

In March 1970, the appellant filed his original claim for 
entitlement to service connection for bilateral hearing loss.  
On his application, he stated that he was treated prior to 
service, in March 1968, for ear problems by a doctor in Grand 
Island, Nebraska.  When the RO asked the appellant for 
contact information regarding this physician in order to 
obtain his treatment records, however, the appellant did not 
provide the information.  

Also in connection with his original claim for service 
connection, the appellant underwent a VA audiological 
evaluation in May 1970, which revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
30
LEFT
20
25
15
--
50

Also during this VA examination, the appellant told an 
examiner that he had his ears lanced in early childhood after 
an infection.  The examiner observed that the appellant's 
eight ear canal was deformed, and seemed to have been 
ruptured, whereas the left ear and canal appeared to be 
normal.  The examiner opined that the childhood ear infection 
was probably located in the right ear.  The diagnosis then 
rendered in May 1970 was "mixed(-)type (hearing) loss, 
bilateral."

Thereafter, in support of his pending July 2003 claim, the 
appellant submitted a June 2003 letter authored by C. A. 
Foss, M.C.D., who reported that from the appellant's history 
of having been exposed during military service "to the noise 
of grenades, rifles, machine guns and loud machinery," it 
was "quite likely that this was the beginning of [the 
appellant's] hearing loss."  This report included a graphic 
representation of the audiological evaluation conducted by 
Audiologist Foss, but he also interpreted certain findings 
from this testing.  Namely, he reported that the appellant 
had moderate to severe high frequency sensorineural hearing 
loss bilaterally, with maximum word recognition scores 
bilaterally of 92 percent (and notation on the graph showed 
use of the Maryland CNC test).  He also noted that the 
appellant's pure tone average was at 47.50 decibels for the 
left ear and at 55 decibels for the right ear.  In his 
report, however, Audiologist Foss did not indicate that he 
had reviewed the claims file, to include the information 
contained in the appellant's service records.  

The veteran was then asked to report for a VA audiological 
evaluation with claims file review, to be conducted in 
December 2003, but he failed to report for this examination.  
On remand and request by the Board, he was again asked to 
attend a VA audiological examination with claims file review 
in May 2005, but he did not report for this evaluation, 
either.

After review and consideration of all of the evidence of 
record, the Board first finds that the appellant is not 
entitled to the presumption of soundness with respect to his 
left ear hearing loss.  The presumption is not applicable in 
cases where a disability is first noted on the service entry 
examination report, and that is the case here, because the 
findings on service department audiological evaluation in 
March 1968 are sufficient to constitute impaired hearing 
under VA law.  See 38 U.S.C.A. § 1111; 70 Fed. Reg. 23,027-
23,029, effective May 4, 2005, [to be codified as amended at 
38 C.F.R. § 3.304(b)]; 38 C.F.R. § 3.385.  In light of this 
determination, the appellant's left ear hearing loss also 
preexisted his entry into active service.

As to applicability of the presumption of soundness for the 
right ear hearing loss, the Board notes that the findings on 
service department audiological evaluation in March 1968 for 
this ear are not sufficient to constitute impaired hearing 
under VA law.  Thus, the presumption is applicable as to the 
claim for service connection for right ear hearing loss.  Id.  
The Board further holds that the evidence of record also does 
not clearly and unmistakably rebut the presumption so as to 
warrant a finding that right ear hearing loss also preexisted 
the appellant's entry into active service (and was not 
aggravated during active service).  While the appellant 
reported in May 1970 that he was treated in March 1968 
(before service) for "ear trouble," those treatment reports 
are not of record, and furthermore, there is no indication 
that the ear trouble was in fact right ear hearing loss that 
was sufficient to constitute a disability as defined at 
38 C.F.R. § 3.385.  Additionally, the findings on VA 
examination in May 1970 only indicate that the appellant 
likely had a childhood ear infection in his right ear, and 
again do not establish that he had any hearing loss at that 
time (and certainly not as required by 38 C.F.R. § 3.385).  
Moreover, the service medical evidence indicates that there 
was no aggravation in service, as right ear hearing loss 
findings at discharge in January 1970 (the only other service 
audiological report of record) do not show any increase in 
disability, as these findings still do not constitute 
impaired hearing as defined by regulation.  Thus, the 
presumption of soundness is not rebutted for a claim for 
right ear hearing loss; however, no right ear hearing loss 
disability during service is demonstrated. 

As the veteran's left ear hearing loss is therefore 
determined to have preexisted his entry into active service, 
the Board must next determine whether he is entitled to a 
presumption of aggravation during his active service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, the only 
other service audiological evaluation report beyond the 
service entry evaluation - the January 1970 examination 
report - again does not show an increase in disability.  The 
pure tone thresholds, in decibels, show some increases and 
some decreases from the March 1968 entry evaluation, but no 
real increase.  As such, absent medical evidence of an 
increase in disability in service, the presumption itself 
does not apply and there is no need for a determination as to 
whether the presumption of aggravation is rebutted as to the 
preexisting left ear hearing loss. Id.

Accordingly, the Board finds that this claim may not be 
granted because there is no competent medical evidence of 
record to establish that this preexisting hearing loss 
underwent an increase in disability during or as the result 
of the appellant's period of active service.  In reaching 
this conclusion, the Board considered but does not find 
persuasive, the June 2003 opinion from Audiologist Foss that 
may be construed as a statement that preexisting left ear 
hearing loss increased in disability and was aggravated 
during the appellant's period of active service.  As will be 
explained in further detail below, the Board does not 
consider this report to be competent medical evidence for 
consideration in the pending appeal.  Thus, the Board must 
deny the appellant entitlement to service connection for left 
ear hearing loss.  38 U.S.C.A. §§ 1110, 1111, 1153; 70 Fed. 
Reg. 23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)]; 38 C.F.R. §§ 3.303, 3.306, 
3.385.

Regarding his right ear hearing loss, as noted, the Board has 
determined that the appellant is to be presumed sound upon 
his entry into active service.  There is no indication in the 
service medical records, however, of the development of 
impaired right ear hearing during his active service, to 
include upon service discharge testing in January 1970.  See 
38 C.F.R. § 3.385.  Additionally, the medical evidence of 
record dated immediately after service - the May 1970 VA 
audiological evaluation - while diagnosing right ear hearing 
loss, does not show impaired hearing in that ear to the 
audiological or speech discrimination levels required by 
regulation to be considered to be a disability.  Id.  
Therefore, presumptive service connection for sensorineural 
right ear hearing loss, as manifested to a compensable degree 
within an applicable period after discharge from active duty, 
is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  (The Board 
further notes that as the veteran's left ear hearing loss 
preexisted his entry into active service, analysis of his 
entitlement to presumptive service connection for that ear is 
not for consideration.)

Finally, as to direct service connection of right ear hearing 
loss, the Board must consider whether such currently 
diagnosed hearing loss (as initially diagnosed after service 
via the May 1970 VA examination) may still be service-
connected under Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  (Again, because the left ear hearing loss is deemed 
to have preexisted active service, that hearing loss is not 
eligible for analysis of entitlement to service connection on 
a direct basis.)  To that end, in light of the appellant's 
choice not to report for VA examination in December 2003 and 
May 2005, the only medical evidence of record as to currently 
diagnosed hearing loss is contained in the May 1970 VA 
examination report and in the June 2003 examination report 
from Audiologist Foss. 

Again, VA law provides that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, all conducted without the use of hearing aids.  See 
38 C.F.R. § 4.85(a).  The May 1970 VA examination report does 
not include a speech discrimination test, and so it is only 
useful here for the limited purpose here of confirming a 
post-service diagnosis of right ear hearing loss.  And, while 
the Board is unsure that the June 2003 private audiological 
evaluation report meets the criteria at 38 C.F.R. § 4.85(a) 
because there is no indication in this record that all of the 
testing was performed without hearing aids, it will afford 
the appellant the benefit of the doubt as to that 
requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Although the June 2003 audiological evaluation itself is 
graphically represented, Audiologist Foss did summarize 
certain pertinent findings from this testing, to include a 
Maryland CNC test score of 92 percent bilaterally.  Thus, the 
Board may still consider certain clinical findings, including 
this one, from this report in support of the claim.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The Hensley test consists of four required elements that are 
necessary to service-connect current hearing loss to active 
service: (1) the record must show acoustic trauma due to 
noise exposure in service; (2) audiometric test results must 
show an upward trend in auditory thresholds; (3) post-service 
audiometric testing must establish current hearing loss 
constituting a disability under 38 C.F.R. § 3.385; and (4) 
competent evidence must relate current hearing loss 
disability to active service.  See Hensley at 159-160.  

Again, impaired hearing loss is a disability under VA law 
when one of three test results are present, to include a 
finding that speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Because 
the testing in June 2003 by Audiologist Foss resulted in a 
reading of 92 percent for the right ear, element (3) of 
Hensley is met by competent medical evidence of record.    

As to elements (1), (2), and (4) of Hensley, however, the 
Board holds that the record does not contain competent 
medical evidence to support a finding that each of these 
elements are satisfactorily met for purposes of entitlement 
to service connection for right ear hearing loss on a direct 
basis.  The Board cannot interpret the graphical findings on 
the June 2003 report from Audiologist Foss so as to ascertain 
whether audiometric test results show an upward trend in 
auditory thresholds in satisfaction of element (2) of 
Hensley.  See Kelly, supra.  And, the Board observes that in 
regard to elements (1) and (4), Audiologist Foss opined that 
from the appellant's history of exposure to the noise of 
grenades, rifles, machine guns, and loud machinery in 
service, it is quite likely that that was the beginning of 
his hearing loss, and that his audiological testing was 
consistent with noise-induced hearing loss.  There is no 
indication, however, that Audiologist Foss reviewed the 
appellant's service medical records, however, which indicate 
that the appellant was a noncombat veteran who served as a 
clerk, thus limiting the possible time frame of his exposure 
to such noise as mostly occurring during his Basic Training 
(and even then, the evidence does not show whether he wore 
any hearing protection in service).   There is also no 
indication that Audiologist Foss took and considered any 
history of post-service noise exposure experienced by the 
appellant, or that he reviewed the remainder of the claims 
file to glean such information and any other pertinent 
information from the appellant's entire record.

Therefore, as there is no indication that Audiologist Foss 
reviewed the claims file, it is apparent that he developed 
his opinion, including as to the etiology of the appellant's 
hearing loss, based only upon a history as provided by the 
appellant.  And, because the history as provided by the 
appellant is incomplete at a minimum, and possibly inaccurate 
as well, the Board cannot consider Audiologist Foss's opinion 
as competent medical evidence sufficient to satisfy the 
remaining required elements (1, 2, and 4) of the Hensley 
test.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Miller v. West, 11 Vet. App. 345, 348 (1998); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

Thus, because all requirements of the Hensley test are not 
met by competent medical evidence of record, service 
connection of right ear hearing loss on a direct basis is not 
warranted at this time.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.385; Hensley, supra.    

The Board further recognizes that in its last decision on 
this appeal, when it reopened the claim in October 2004, it 
intimated that the opinion of Audiologist Foss may be 
interpreted as suggesting that the appellant's preexisting 
left ear hearing loss was aggravated in service.  The Board 
further stated, however, that this medical opinion was 
presumed credible in that decision for the limited purpose of 
determining whether the claim for service connection for 
bilateral hearing loss should be reopened based upon this 
newly submitted evidence.  See Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (holding that as a general matter, evidence submitted 
by a claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality).  As such, 
the Board will now fully evaluate the July 2003 report with 
respect to the competence and weight to be accorded it in now 
deciding the claim for service connection for bilateral 
hearing loss.  And, as noted above, the Board does not find 
this report to constitute competent medical evidence for 
purposes of supporting the claim for service connection for 
either left or right ear hearing loss.
    
The Board is aware that, since the time of the filing of this 
claim in July 2003, the appellant has averred that via the 
submission of the June 2003 report from Audiologist Foss, all 
evidence necessary for a grant of service connection in his 
case was available and of record.  In reaching the above 
conclusions with respect to this appeal, however, the Board 
notes that in its October 2004 decision and remand, as well 
as in other VA documentation, including a letter from the RO 
in July 2003 and one from the AMC in April 2005, the 
appellant was specifically advised that the evidence already 
of record was insufficient to grant his claim.  Moreover, 
this documentation further advised the appellant that he 
would need to report for a VA examination to further evaluate 
his claim, or else have his case decided only upon the 
evidence already of record.  Nevertheless, the appellant 
chose not to report for VA examination with claims file 
review.  The Board also notes that in its October 2004 
decision and remand, the appellant was notified that as of 
that time, he had an additional opportunity at that time to 
provide any further supporting medical opinion from any 
treating physician as to the etiology or claimed in-service 
worsening of his hearing loss to VA.  However, he did not 
provide any such additional evidence or information 
thereafter.
 
Again, applicable law provides that a claimant must show up 
for a scheduled VA examination, or in the absence of proof of 
good cause for his failure to appear, be subject to having 
his claim for service connection decided only upon the 
evidence then of record.  See 38 C.F.R. § 3.655.  Moreover, 
this is the case even if the appellant believes that there is 
already sufficient evidence of record to grant his claim.  
See also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) 
(where the  Court indicated that a failure to appear VA 
examination was not based upon good cause simply because a 
veteran believed that VA already had enough evidence for his 
claim, stating, "[W]e also recognize that a veteran is free 
to refuse to report for a scheduled VA examination.  However, 
the consequences of that refusal may result in the 
adjudication of the matter based on the evidence of record 
under [section] 3.655").  

Thus, in light of insufficient competent and credible 
evidence of record in support of this appeal, as well as the 
appellant's failure to cooperate in obtaining the same, the 
Board has no choice but to deny the claim for service 
connection for bilateral hearing loss, for all of the reasons 
explained above in this decision.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the appellant's 
claim, the evidence is not in a state of relative equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


